Appeal by defendant from a judgment of the County-Court, Putnam County, rendered February 5, 1973, convicting him of sodomy in the first degree, sexual abuse in the third degree and possession of a dangerous weapon as a felony, after a nonjury trial, and imposing sentence. Judgment reversed, on the law, and indictment dismissed. The People failed to prove by independent corroborative evidence that defendant was the alleged assailant of -the' complainant (Penal Law, i§ 130.15; People v. Limy, 31 N Y 2d 99,101; People v. Sigismondi, 21 N Y 2d 186). On the facts in this case the sexual abuse count must also fall for lack of corroboration (People v. Doyle, 31 A D 2d 490, affd. 26 N Y 2d 752; Matter of Byron D., 36 A D 2d 742). Gulotta, P. J., Hopkins, Brennan and Munder, JJ., concur; Martuscello, J., concurs in the reversal and dismissal as to the counts of sodomy and possession of a dangerous weapon, but otherwise dissents and votes to affirm as to the convict tion and sentence for sexual abuse in the third degree.